 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    THADDEUS J. CULPEPPER,                   Case No. CV 18-8826-JFW (GJS)
12                 Petitioner
13            v.                               JUDGMENT
14    HERIBERTO H. TELLEZ,
15                 Respondent.
16
17
18      Pursuant to the Court’s Order Summarily Dismissing Case Without Prejudice,
19
20      IT IS ADJUDGED THAT the above-captioned action is dismissed without
21   prejudice.
22
23   DATE: March 27, 2020                __________________________________
                                         JOHN F. WALTER
24                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
